Citation Nr: 0819029	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  02-06 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder, dysthymic disorder and 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976.  The veteran did not serve in combat.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated, in part, the regulations which 
had permitted the Board to develop the claim without having 
to remand the appeal to the RO.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3rd 1339 
(2003).  In compliance with this decision, the Board remanded 
this matter in September 2003 for additional development.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's currently diagnosed bipolar disorder is 
the result of a disease or injury in service.

2.  The veteran has not been diagnosed with dysthymic 
disorder or PTSD.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include bipolar 
disorder, dysthymic disorder and PTSD, was not incurred in or 
aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  

Letters dated in January 2002 and April 2004 fully satisfied 
the duty to notify provisions for the first three elements.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  The veteran was 
aware that it was ultimately her responsibility to give VA 
any evidence pertaining to the claim.  The aforementioned 
letters told her to provide any relevant evidence in her 
possession.  See Pelegrini II, at 120-21.  Although these 
letters were not sent prior to the VCAA readjudication of the 
veteran's claim, this was not prejudicial to her, since (1) 
the VCAA had yet to be enacted when the veteran filed her 
original claim in June 1999, (2) she was subsequently 
provided adequate notice in January 2002 and April 2004, (3) 
she was provided ample time to respond with additional 
argument and evidence and (4) and the claim was readjudicated 
and an additional supplemental statement of the case was 
provided to the veteran in February 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service treatment records 
and VA medical records are in the file.  Private medical 
records identified by the veteran have been obtained, to the 
extent possible.  The veteran has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claim.  The Board notes that in 
April 2003, the veteran indicated that she was treated by Ken 
Harvey, psychologist, during her time in service.  The 
veteran did not provide adequate contact information to 
obtain these records, despite multiple requests from the RO.  
The duty to assist is not always a one-way street.  If the 
veteran wants help, she cannot passively wait for it in those 
circumstances where she may or should have information that 
is essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

In August 2004, the RO received correspondence from the 
Commanding Officer, Naval Air Station (NAS) Lemoore, 
indicating that the security department did not maintain 
records for NAS Miramar [the veteran's duty station], thus no 
records were available for the veteran.  In May 2005, the VA 
Personnel Information Exchange System (PIES) response 
indicated that service treatment records had been searched 
for under each of the veteran's names indicated above, and no 
additional records were available.  In a statement from the 
veteran in March 2008, she indicated that she had no further 
evidence to submit in support of her claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

Regarding the veteran's diagnosed bipolar disorder, the Board 
concludes an examination is not needed because the only 
evidence indicating the veteran "suffered an event, injury 
or disease in service" is her own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim pertaining to bipolar 
disorder since it could not provide evidence of past events.

Regarding the veteran's inclusive claims of dysthymic 
disorder and PTSD, the veteran's VA treatment records and 
private medical records, from the early 1980s to the present, 
reflect treatment for bipolar disorder.  There is no 
indication that the veteran has a diagnosis of dysthymic 
disorder or PTSD.  As these medical records are current, 
thorough and focus on the veteran's mental health, the Board 
finds that the preponderance of the medical evidence is 
against current diagnoses of those claimed disorders.  An 
examination is not required.  See McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The veteran alleges that she currently suffers from an 
acquired psychiatric disorder, to include bipolar disorder, 
dysthymic disorder and PTSD, that are the result of traumatic 
incidents in service.  Specifically, the veteran alleges that 
during the time she was stationed at NAS Miramar, during the 
course of her duties as a military policewoman, she witnessed 
the suicide of a service member, the death of another service 
member due to a motor vehicle accident and multiple F-14 
fighter jet crashes.  The veteran also stated that her daily 
duties were extremely stressful.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2007).  

The first matter the Board must address is that of current 
diagnosis.  The medical evidence of record does not support 
the veteran's claims that she has current diagnoses of 
dysthymic disorder and PTSD.  In order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  In the absence of diagnosed dysthymic disorder and 
PTSD, service connection may not be granted.  See also 
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  Based 
on the lack of current diagnoses, the veteran's claim 
pertaining to these specific disorders is denied on this 
basis.  See Hickson, supra.

However, the Board concedes that the veteran has a 
significant history of bipolar disorder.  See private 
treatment records, Crider Center for Mental Health and VA 
Medical Center (VAMC) treatment records.  Thus, element (1) 
of Hickson has been satisfied.

Review of the veteran's service treatment and personnel 
records is completely negative for any treatment for bipolar 
disorder or any other psychiatric disability.  The Board 
acknowledges that it appears the majority of the veteran's 
service treatment records are missing from the file; however, 
all efforts were made to locate these records.  The Court has 
held that VA has a statutory duty to assist the veteran in 
obtaining military records.  See Jolley v. Derwinski, 1 Vet. 
App. 37, 39-40 (1990).  Despite numerous attempts by the RO, 
additional evidence regarding the veteran's military record 
was not located.  The RO's actions constitute a "reasonably 
exhaustive search" of all available options.  See Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992).  The RO has satisfied 
the duty to assist the veteran through its actions.  See also 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).

With regard to the 10 year long evidentiary gap in this case 
between active service and the earliest documented 1986 
complaints, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service, which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of psychological 
complaints, symptoms, or findings for approximately 10 years 
between the period of active duty and the medical reports 
dated in 1986 is itself evidence, which tends to show that 
bipolar disorder was not aggravated by service and did not 
have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).  Thus, element (2) of 
Hickson has not been satisfied.

Regarding Hickson element (3), the Board empathizes with the 
veteran's claim; however, the medical evidence of record 
clearly establishes that she has suffered from psychiatric 
problems for reasons other than her time in service.  The 
veteran was admitted to the Tri-City Medical Center in 
January 1986, due to fear of being at home with her husband.  
The veteran reported that her husband had threatened her with 
a gun, causing her to become increasingly anxious and 
dysfunctional.  The examining physician noted the veteran's 
significant family history of psychiatric problems, including 
the fact that the veteran's son committed suicide and her 
mother and father had suffered from psychiatric problems.  
The veteran was diagnosed as having a major depressive 
episode and a passive dependent personality.  See Tri-City 
Medical Center, discharge summary, January 24, 1986 to 
February 1, 1986.  The veteran subsequently underwent surgery 
on her back.

The veteran was admitted to the Tri-City Medical Center again 
on February 9, 1986 for an acute psychotic episode.  At the 
time of admission, the veteran was in an agitated and 
paranoid state following gradual decompensation due to the 
recovery process from her back surgery.  The veteran was 
diagnosed with suicidal ideation.  She stated that her 
husband had lost his job and that she was focusing on death.  
The examiner commented that the veteran had experienced 
considerable delusional material association due to the 
suicide of her son and the death of her emotionally unstable 
mother.  She was ultimately diagnosed with schizophrenia, 
paranoid type.  See Tri-City Medical Center, discharge 
summary, February 9, 1986 to February 15, 1986.

Private treatment records from the Crider Center for Mental 
Health indicate that the veteran had received treatment at 
this facility since September 1988, [except the period from 
May 1989 to February 1992] from Dr. Michael Bieri.  Dr. Bieri 
stated that the veteran carried a diagnosis of bipolar 
disorder, mixed type.  During the veteran's treatment, it was 
noted that she only retained gainful employment from August 
1992 to February 1993, during which time she experienced 
markedly increased anxiety and depression.  Dr. Bieri also 
noted that the veteran was hospitalized for a very serious 
suicide attempt in July 1994, following the death of her cat.  
See letter from Crider Center for Mental Health, Michael 
Bieri, M.D., received September 14, 2000.

The veteran was subsequently treated at the VAMC and her 
diagnosis of bipolar disorder, manic state, was continued.  
None of the medical evidence of record indicates that the 
veteran's psychiatric disabilities are due to or related to 
service.  The veteran had many opportunities to discuss this 
possible etiology during her lengthy psychiatric history and 
she did not.  Very specific circumstances were cited to as 
the cause of her numerous hospital admissions and mental 
health treatment.  At no point did the veteran indicate to 
her treating physicians that she had suffered from an event 
in service that was the cause of her current mental 
disabilities.

Though the RO developed the veteran's claim for PTSD, 
verifying the F-14 crash in NAS Miramar in 1976 through the 
U.S. Army and Joint Services Records Research Center, the 
veteran does not have a diagnosis of PTSD.  Thus, any 
verified stressor is irrelevant to the claim.  The veteran 
indicated that she did not seek counseling for her grief upon 
witnessing the two dead pilots because she was afraid it 
would reflect badly upon her.  Unfortunately, there are no 
records of the veteran being near the crash site, nor is 
there any record that the veteran was a military policewoman.  
The veteran's Department of Defense (DD) Form 214 indicated 
her military occupational specialty was an automatic data 
processing customer liaison officer.  Nothing in the 
veteran's service personnel records indicate otherwise.  
Additionally, there is no evidence of any medical treatment 
for psychiatric disabilities until 10 years after the 
veteran's discharge from service.

The only remaining evidence in support of the veteran's claim 
is lay statements alleging that her current psychiatric 
disabilities are related to service.  The Board acknowledges 
that the veteran is competent to give evidence about what she 
experiences; for example, she is competent to discuss her 
mental difficulties.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  She is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because she does not have 
the requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, due to the 
lack of evidence of any mental disabilities in service and 
the lack of medical nexus, a reasonable doubt does not exist 
regarding the veteran's claim that her current bipolar 
disorder is related to service.  There is not an approximate 
balance of evidence.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder, dysthymic disorder and 
PTSD, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


